Title: To George Washington from Lieutenant Colonel Udny Hay, 5 June 1779
From: Hay, Udny
To: Washington, George


        
          Sir
          Fish Kill [N.Y.] 5th June 1779 3 P.M.
        
        Yours of yesterday I recd two hours agoe. It gives me infinite pleasure to find that I have anticipated your wishes by having every thing done ordered in your Letter. All the valuable stores are sixteen miles to the N: E. of this—I have requested in the most pressing terms to have twenty Batteaux and two Scows from Albany, sensible that the communication between the two sides of the river must be kept up above the Fort, I have prepared every thing in my power at Fish Kill Landing for that purpose.
        I hope my request from Albany will be complyed with, it was wrote in the strongest terms I was capable of—The Deputy Commissary here wrote to Mr Champion two days agoe at my request to forward on a large drive of fat Cattle. I have wrote to every other purchasing Commissary I could think of on that subject. I acknowledge it was out of the Line of my Duty, but fully convinced it was for the public good I run the risque of censure—I have likewise wrote to the Commissary at Rhynbeck to forward fifteen hundred barrells of flour he has in shops with orders ⟨fo⟩r them to lay afloat at Poughkeepsee till ⟨mutilated⟩ recd further orders.
        
        I wish the salt Provisions from the eastward would come into this State as fast as I could send it on to the Landing, I have sent express after express to the Qr Masters there, and have wrote the Governor on the subject who was so good as lay it before the Assembly but all to no purpose.
        Enclosed is a state of our provisions here small indeed but nevertheless I think we shall be able to supply ourselves, about five hundred and twenty barrells of flour now afloat at the Landing, I believe we shall not want any of it on this side.
        Rely on every thing in my power being done at this critical juncture, it is unlucky that I am troubled with an intermitting fever if possible it shall be shaken off.
        The Letter for Col. Champion was forwarded by our most hasty express with a particular request to all officers civil and military to grant him every necessary assistance—I am wt. real respect Sir, Your most obed. Serv.
        
          Udny Hay
        
        
          The Pork saddles I think about 50 in number will be Lodg’d with Capt. Mitchell Qur Mr at Newburgh.
        
      